Citation Nr: 0827908	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
back fracture.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
April 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In oral testimony and written statements in support of his 
claims, the veteran contends that he sustained a hairline 
fracture of his back while unloading a truck at the Maine 
Barracks at Charleston, South Carolina, for which he was 
hospitalized for two to three months and then received 
outpatient treatment (see hearing transcript at page 9).  He 
also maintains that he sustained bilateral hearing loss and 
developed tinnitus after exposure to artillery fire when a 
large gun exploded while he was aboard a ship.  He testified 
that the acoustic trauma caused his eyes, nose and ears to 
bleed and he was subsequently treated for repeated ear 
infections.  

December 2005 electronic mail messages between RO 
representatives indicate that the veteran's claims folder 
could not be located; a temporary file was then created.

In September 2006, the National Personnel Records Center 
(NPRC) advised the RO that the veteran's service medical 
records were sent to the RO in Roanoke on July 29, 1969 and 
that no additional records were on file.  The record reflects 
the RO's repeated additional efforts to locate these records, 
the veteran's failure to complete the NARA Form 13075 sent to 
him in June 2007, and the RO's October 2007 memorandum to the 
effect that the veteran's service medical records were 
unavailable.

Medical records from the VA medical center (VAMC) in Mountain 
Home, Tennessee, dated from March 2005 to June 2007, reflect 
the veteran's treatment for bilateral hearing loss and back 
pain-arthritis.  An April 2005 audiology consultation record 
indicates that the veteran gave a positive history for 
military and occupational noise exposure, noting he was a 
coal miner for seven years.  The records also include results 
of an x-ray of the veteran's spine taken in November 2005 
that showed spondylosis at multiple levels with a 
differential diagnosis of disc herniation.

In support of his claims, the veteran submitted a December 
22, 2005 form signed, reportedly by a VA audiologist, to the 
effect that it was at least as likely as not that the 
veteran's bilateral hearing loss was related to military 
noise exposure.  He also submitted a January 2006 form signed 
by a VA physician to the effect that the veteran's back 
condition was possibly or at least as likely as not, related 
to service.  Neither opinion included a rationale to support 
it.

In a signed statement received in November 2006, the veteran 
said he was treated in Clinch Valley Hospital in Richlands, 
Virginia, and was put in traction and given pain medication 
(the facility did not respond to the RO's January 2006 
written records request).  He said he was currently treated 
at the VA medical facility in Johnson City, Tennessee and, in 
an October 2006 statement, said he was treated at the VAMC 
outpatient clinic in Norton, Virginia.

In his March 2007 substantive appeal, the veteran maintained 
that he was treated unfairly because of the absence of his 
service medical records.   

In a July 2007 letter, the RO advised the veteran that a VA 
examination would be scheduled and also advised him of the 
consequences of his failure to attend it.  But, in August 
2007, the veteran was scheduled for a VA audiology 
examination regarding his hearing loss claim but, in July 
2007, his wife advised the VA medical facility that he did 
not wish to keep the scheduled appointment.  

During his 2008 hearing, the veteran said that, in 
approximately 1982 or 1983, he underwent VA examination in 
conjunction with his application for "disabled benefits" 
(see hearing transcript at page 15).  He said that in 1982, 
he was hospitalized for several months at the VA hospital in 
Salem, Virginia, for treatment of rheumatoid arthritis (Id. 
at page 6).  He stated that he applied for Social Security 
Disability (SSA) benefits at that time that were awarded for 
his arthritis.  The veteran reported treatment at the VA 
medical facility in Abington, Virginia, and testified that 
hearing aids were issued by the VA medical facility in 
Johnson City. 

The Board would remind the veteran of the importance of 
supplying as much detail as he can regarding his service and 
post service medical treatment for the claims at issue. 
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)

Here, the Board believes further effort should be made to 
obtain the VA medical records identified by the veteran.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

As well, the veteran testified that he was awarded SSA 
disability benefits.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his claims.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request all medical 
records regarding the veteran's 
treatment at: (a) the VA hospital in 
Salem, Virginia, in approximate 1982; 
(b) the VA medical facilities in 
Johnson City and Norton, Tennessee; (c) 
the VA medical facility in Abington, 
Virginia; and (d) records from the VAMC 
in Mountain Home dated from June 2007 
to the present.  If any records are 
unavailable, a written note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so notified in writing.

2.	The RO/AMC make another attempt to 
obtain a copy of any VA examination 
report(s) regarding the veteran 
prepared in approximately 1982 or 1983 
in conjunction with his claim for 
disability benefits, and any rating 
decision from the VA RO in Roanoke that 
considered the veteran's claim.  If the 
examination report and/or rating 
decision is/are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran and his 
representative so notified in writing.

3.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits awarded in approximately 1982 
(and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.

4.	Then, the RO/AMC should contact the 
veteran in writing and determine his 
willingness to undergo VA examinations 
in conjunction with his claims for 
service connection for residuals of a 
back fracture, bilateral hearing loss, 
and tinnitus.  If, and only if¸ he 
agrees in writing to undergo them, 
should he be scheduled for appropriate 
VA examinations to determine the 
etiology of any residuals of a back 
fracture, bilateral hearing loss, and 
tinnitus found to be present.  A 
complete history of the claimed 
disorders should be obtained by the 
examiners, including a history of in 
and post service exposure to acoustic 
trauma.  The veteran's medical records 
should be reviewed by the examiners 
prior to examinations.  All indicated 
tests and studies should be conducted 
and all clinical findings should be 
reported in detail.  

a.	If no residuals of the back 
fracture are identified, it should 
be so stated by the examiner.  
Further opinion would not then be 
needed.

b.		The examiners should be requested 
to provide an opinion concerning 
the etiology of any diagnosed 
residuals of a back fracture, 
bilateral hearing loss, and 
tinnitus found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any such disorders noted were 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	A rationale should be provided for 
all opinions expressed.  The 
examiners are particularly 
requested to address the opinions 
rendered by the VA audiologist in 
December 2005 (to the effect that 
it was at least as likely as not 
that the veteran's bilateral 
hearing loss was related to 
military noise exposure; and the 
VA physician in January 2006 (to 
the effect that the veteran's back 
condition was possibly, or at 
least as likely as not, related to 
service).  The veteran's claims 
file should be made available to 
the examiners in conjunction with 
the examinations, and the 
examination reports should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.   

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for residuals of a 
back fracture, bilateral hearing loss, 
and tinnitus.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




